Order entered August 28, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00958-CV

                          IN THE INTEREST OF I.L.S., A CHILD

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-09-7655

                                           ORDER
       Before the Court is appellant’s August 19, 2013 response to this Court’s order dated

August 5, 2013. We treat appellant’s response as a motion for an extension of time to file his

notice of appeal. We GRANT appellant’s motion. Appellant’s notice of appeal filed on July 15,

2013 is deemed timely for jurisdictional purposes. Appellant’s brief is due October 4, 2013.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE